DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/10/2020 comply with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statements.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 14, the phrase "for example” and the parenthesis renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For examination purposes, the phrase will be interpreted as “a touch key or a mechanical key.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over 
Gao et al. US 10,890,776 (hereinafter Gao) in view of Kollin et al. US 2015/0378074 (hereinafter Kollin).
	Regarding claim 1, Gao teaches 
	an optical device (figures 5, 10, and 11 and column 1, lines 60 to 65 states figure 5 is a side cross-sectional view of a near-eye display assembly including a pancake lens) displaying an image in a short-distance (column 2, lines 20 to 29 states figure 10A is an isometric view of an eyeglasses form factor near-eye augmented reality (AR)/virtual reality (VR) display incorporating a near-eye display assembly and figure 10B is a side cross-sectional view of the AR/VR display and figure 11 is an isometric view of a head-mounted display incorporating a 
	wherein the display module (500) includes,
	a display panel (electronic display 102) emitting light toward an eye of a user (light is conveyed to eyebox 108 which is toward the eye of a user from column 10, lines 8 to 35 and as shown in figure 5; note: eyebox is defined as the range of allowable eye positions for a complete image perception);
	a reflective polarizer (reflective polarizer 126) reflecting the light emitted from the display panel (102);
	a lens disposed (plano-convex lens 521) between the display panel (102) and the reflective polarizer (126); and
	a half-mirror (partial reflector 524 and column 10, lines 21 to 22 states the partial reflector 524 is having approximately 50% reflection and 50% transmission) reflecting the light reflected from the reflective polarizer (126) back (as shown in figure 5),
	wherein the reflective polarizer (126), the lens (521), the half-mirror (524), and the display panel (102) are sequentially disposed on an optical axis defined by the eye in a direction away from a portion adjacent to the eye (away from 108).
	Gao is silent regarding cholesteric liquid crystal film layer is laminated on one surface of the display panel facing the eye.
	Kollin teaches an optical device wherein a cholesteric liquid crystal film layer (figure 1A and paragraph [0027] states the circular polarizing reflector 20 may be configured to be a cholesteric liquid crystal (CLC) reflective polarizer) is on one surface of the display panel (image source 14) facing the eye (user’s eye 26).

Thus, Gao, as modified by Kollin, teaches the polarizer being a cholesteric liquid crystal polarizer.
Although neither Gao nor Kollin specifically teach the cholesteric liquid crystal film 

layer being laminated on a surface of the display panel, it has been held that forming in one piece 

an article which has formerly been formed into two pieces and put together involves only routine 

skill in the art.  In re Larson, 144 USPQ 347, 349 (CCPA 1965).

	Also, the examiner notes that claim limitation of “laminated” can be considered as product by process claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process See MPEP 2113.
	
Regarding claim 2, Gao in view of Kollin teaches the invention as set forth above and Gao further teaches the optical device (figures 5, 10, and 11 and column 1, lines 60 to 65 states figure 5 is a side cross-sectional view of a near-eye display assembly including a pancake lens) displaying an image in a short-distance (column 2, lines 20 to 29 states figure 10A is an isometric view of an eyeglasses form factor near-eye augmented reality (AR)/virtual reality (VR) display incorporating a near-eye display assembly and figure 10B is a side cross-sectional view of the AR/VR display and figure 11 is an isometric view of a head-mounted display incorporating a near-eye display assembly), wherein a quarter-wave retarder film layer is laminated on a surface of the reflective polarizer facing the display panel (112;  quarter-wave waveplate and quarter-wave retarder are different names for the same thing).
	Also, the examiner notes that claim limitation of “laminated” can be considered as product by process claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113.

Regarding claim 4, Gao in view of Kollin teaches the invention as set forth above and Gao further teaches the optical device (figures 5, 10, and 11 and column 1, lines 60 to 65 states figure 5 is a side cross-sectional view of a near-eye display assembly including a pancake lens) .

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over 
Gao et al. US 10,890,776 (hereinafter Gao) in view of Kollin et al. US 2015/0378074 (hereinafter Kollin) as applied to claims 2 and 4 above, and further in view of Ouderkirk et al. US 10,852,817 (hereinafter Ouderkirk).
Regarding claim 3, Gao in view of Kollin teaches the invention as set forth above but is silent regarding wherein surfaces of the half-mirror and the quarter-wave retarder film layer facing the display panel are anti-reflection coated.
Ouderkirk teaches an optical device displaying an image in a short-distance (figure 1, 120 near-eye display), wherein surfaces of optical elements (124) facing the display panel may be anti-reflection coated (column 7, lines 55-58 and column 8, lines 1-10 states one or more optical elements in display optics 124 may have an optical coating, such as an anti-reflective coating and column 7 lines 62-67 teaches that optical elements includes waveguides and other optical elements that may affect light emitted from display electronics, which would include half mirrors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try and modify the half-mirror and the quarter-wave retarder 
Thus, Gao in view of Kollin, as modified by Ouderkirk, teaches the half-mirror and the quarter-wave retarder film layer having anti-reflection coated.
	Also, the examiner notes that claim limitation of “coated” can be considered as product by process claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113.

Regarding claim 5, Gao in view Kollin teaches the invention as set forth above but is silent regarding both surfaces of the convex lens are anti-reflection coated.
	Ouderkirk teaches an optical device (figure 5) displaying an image in a short distance (column 4, lines 33 to 35 states the techniques disclose are relate to an artificial reality system of a near-eye display system), wherein both surfaces of the convex lens (shown in figure 5, display optics 514 are convex) are anti-reflection coated (column 7, lines 55-68 and column 8, lines 1-10 states one or more optical elements in display optics may have an optical coating, such as an anti-reflective coating”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try and modify plano-convex lens of Gao in view of Kollin, to 
	Thus, Gao in view of Kollin, as modified by Ouderkirk, teaches both surfaces of the convex lens are anti-reflection coated.
	Also, the examiner notes that claim limitation of “coated” can be considered as product by process claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over 
Gao et al. US 10,890,776 (hereinafter Gao) in view of Kollin et al. US 2015/0378074 (hereinafter Kollin) as applied to claim 1 above, and further in view of Son KR20040058843A (hereinafter Son), cited by applicant.
Regarding claim 6, Gao in view of Kollin teaches the invention as set forth above but is silent regarding 
	wherein a cholesteric liquid crystal is disposed instead of the reflective polarizer, and
	wherein when the cholesteric liquid crystal film layer laminated on the display panel is a first cholesteric liquid crystal layer and the cholesteric liquid crystal is a second cholesteric liquid crystal layer,
	the first cholesteric layer right-circularly polarizes the light, and
	the second cholesteric layer left-circularly polarizes the light.

wherein a cholesteric liquid crystal (166 and 167) is disposed instead of the reflective polarizer, and
wherein when the cholesteric liquid crystal film layer laminated on the display panel (abstract, 3D display apparatus) is a first cholesteric liquid crystal layer (166) and the cholesteric liquid crystal is a second cholesteric liquid crystal layer (167),
	the first cholesteric layer right-circularly polarizes the light (abstract states the first cholesteric liquid crystal layer (166) for transmitting a right-circularly polarized light is formed), and
	the second cholesteric layer left-circularly polarizes the light (abstract states the second cholesteric liquid crystal layer (167) for transmitting a left-circularly polarized light is formed).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Gao in view of Kollin, to use a cholesteric liquid crystal instead of the reflective polarizer, and wherein when the cholesteric liquid crystal film layer laminated on the display panel is a first cholesteric liquid crystal layer and the cholesteric liquid crystal is a second cholesteric liquid crystal layer, the first cholesteric layer right-circularly polarizes the light, and the second cholesteric layer left-circularly polarizes the light as taught by Son, for the purpose of displaying an image without reduction of the luminance in a 3D mode as well as a 2D mode (abstract). 
	Also, the examiner notes that claim limitation of “laminated” can be considered as product by process claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of See MPEP 2113.

Regarding claim 7, Gao in view of Kollin teaches the invention as set forth above and Gao further teaches the optical device displaying an image in a short-distance (figure 1),
	wherein a half-mirror film layer (partial reflector 124) is disposed instead of the half-mirror, and
	wherein the half-mirror film layer (124) is laminated on a surface of the lens (first plano-convex lens 121, col 5 lines 2-3) facing the display panel (electronic display 102).
	Also, the examiner notes that claim limitation of “laminated” can be considered as product by process claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over 
Gao et al. US 10,890,776 (hereinafter Gao) in view of Kollin et al. US 2015/0378074 (hereinafter Kollin) as applied to claim 1 above, and further in view of Richards et al. US 10,598,942 (hereinafter Richards).
	Regarding claim 8, Gao in view of Kollin teaches the invention as set forth above but is silent regarding a barrel accommodating the display module therein and disposed coaxially with 
	Richards teaches the optical device (figure 2) displaying an image in a short-distance (column 1, lines 34 to 40 states the HMD further includes a display element and an optical assembly.  The display element is configured to emit image light.  The optical assembly includes the optical element that directs the image light to an eye box of a user’s eye and column 2, lines 39 to 44 states a mounting assembly for optical elements is presented herein that provides reworkable active alignment.  The mounting assembly can be part of a HMD.  The HMD displays content to a user.  The HMD may be part of an artificial reality system and column 2, lines 15 to 20 states artificial reality is a form of reality that has been adjusted in some manner before presentation to a user, which may include, e.g., a virtual reality (VR), an augmented reality (AR), a mixed reality (MR), a hybrid reality, or some combination and/or derivatives thereof), further comprising, a barrel (housing 215 and front rigid body 105) accommodating the display module (display element 205) therein and disposed coaxially with the optical axis (optical axis is in the center of the optical assembly of figure 2) to align the display module (display element 205) with the optical axis (optical axis is in the center of the optical assembly of figure 2); and a main frame (display housing 230) having a space for accommodating the barrel (215 and 105), wherein the barrel (215 and 105) includes a first opening (opening between the optical element 213 and eye 220 as shown in figure 2) formed close to the eye (eye 220) and a second opening (opening between the display element 205 and optical element 213 as shown in figure 2) formed farther from the eye (220) than the first opening (opening between the optical 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gao in view of Kollin, to use a barrel accommodating the display module therein and disposed coaxially with the optical axis to align the display module with the optical axis; and a main frame having a space for accommodating the barrel, wherein the barrel includes a first opening formed close to the eye and a second opening formed farther from the eye than the first opening, and wherein the optical axis passes through the centers of the first and second openings as taught by Richards, for the purpose of presenting a high quality display in front of the user (column 3, lines 30 to 68 and column 4, lines 1 to 68).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over 
Gao et al. US 10,890,776 (hereinafter Gao) in view of Kollin et al. US 2015/0378074 (hereinafter Kollin) and Richards et al. US 10,598,942 (hereinafter Richards) as applied to claim 8 above, and further in view of Ebert US 11,150,437 (hereinafter Ebert).
Regarding claim 9, Gao in view of Kollin and Richard teaches the invention as set forth above but is silent regarding the barrel further includes an auxiliary frame closing the second opening and supporting the other surface of the display panel.
Ebert teaches the optical device (figure 3) displaying an image in a short-distance (column 19, lines 28 to 35 states the instant disclosure may include or be implemented in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gao in view of Kollin and Richard, to use the barrel further including an auxiliary frame closing the second opening and supporting the other surface of the display panel as taught by Ebert, for the purpose of providing a better image to present to the user (column 9, lines 50-65).

Regarding claim 10, Gao in view of Kollin and Richard teaches the invention as set forth above but is silent regarding wherein a display panel of an external digital device is disposed instead of the display panel, wherein when the display panel is a first display panel and the display panel of the external digital device is a second display panel, the main frame includes a fixing unit fixing the external digital device, and wherein when the external digital device is mounted on the fixing unit, the second display panel is disposed to cover the second opening and to allow second light generated in the second display panel to travel toward the eye.
Ebert teaches the optical device (figure 3) displaying an image in a short-distance (column 19, lines 28 to 35 states the instant disclosure may include or be implemented in conjunction with an artificial reality system.  Artificial reality is a form of reality that has been 
	wherein a display panel of an external digital device (display subsystem 308) is disposed instead of the display panel (note: that this display panel is not disposed),
	wherein when the display panel is a first display panel (note: that this display panel is not disposed) and the display panel of the external digital device is a second display panel (308), the main frame (HMD housing 312) includes a fixing unit fixing (part of 312 which holds 308) the external digital device (308), and
	wherein when the external digital device (308) is mounted on the fixing unit (part of 312 which holds 308), the second display panel (308) is disposed to cover the second opening (opening between the optics subsystem 306 and display subsystem 308) and to allow second light generated in the second display panel (308) to travel toward the eye (user’s eye 302).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gao in view of Kollin and Richard, to use a display panel of an external digital device is disposed instead of the display panel, wherein when the display panel is a first display panel and the display panel of the external digital device is a second display panel, the main frame includes a fixing unit fixing the external digital device, and wherein when the external digital device is mounted on the fixing unit, the second display panel is disposed to cover the second opening and to allow second light generated in the second display panel to travel toward the eye as taught by Ebert, for the purpose of providing a better image to present to the user (column 9, lines 50-65).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over 
Gao et al. US 10,890,776 (hereinafter Gao) in view of Kollin et al. US 2015/0378074 (hereinafter Kollin) and Richards et al. US 10,598,942 (hereinafter Richards) as applied to claim 8 above, and further in view of Bae et al. US 2019/0243414 (hereinafter Bae).
	Regarding claim 11, Gao in view of Kollin and Richards teaches the invention as set forth above but is silent regarding a head unit connected to the main frame, wherein the head unit includes: a headrest surrounding the head of the user; and a band adjustable in length according to a head size of the user.
	Bae teaches the optical device (figures 2 and 4) displaying an image in a short-distance, further comprising, a head unit (HMD apparatus 100) connected to the main frame (body 110), wherein the head unit (100) includes: a headrest (120b) surrounding the head of the user (wearer of the 100); and a band (120a) adjustable in length according to a head size of the user (paragraph [0057] states the user may adjust tension of the main band 120a using the adjusting wheel 210 to apply appropriate pressure to his/her head).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gao in view of Kollin and Richards, to use a head unit connected to the main frame, wherein the head unit includes: a headrest surrounding the head of the user; and a band adjustable in length according to a head size of the user as taught by Bar, for the purpose of enabling the user to wear the HMD apparatus more stably or securely (paragraph [0057]).




Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over 
Gao et al. US 10,890,776 (hereinafter Gao) in view of Kollin et al. US 2015/0378074 (hereinafter Kollin) as applied to claim 1 above, and further in view of Lim US 20210/382845 (hereinafter Lim).
	Regarding claim 12, Gao in view of Kollin teaches the invention as set forth above but is silent regarding a sensing unit for sensing an external digital device; an inter-device communication module allowing data transmission and reception between the external digital device sensed by the sensing unit and the optical device; a processor classifying information to be displayed on the display module when the information on the external digital device is received through the inter-device communication module; and a memory storing data for operation of the optical device, wherein the processor is configured to classify the information into graphical user interfaces stored in advance in the memory to display the classified information on the display module.
	Lim teaches the optical device (figures 1, 2, and paragraph [0042] HMD) displaying an image in a short-distance (paragraph [0042] HMD), further comprising, a sensing unit for sensing an external digital device (communication module 220); an inter-device communication module allowing data transmission and reception between the external digital device (201) sensed by the sensing unit (240) and the optical device (220); a processor (processor 210) classifying information to be displayed on the display modules (260) when the information on the external digital device (210) is received through the inter-device communication module (220); and a memory storing data (memory 230) for operation of the optical device (paragraph [0129] and [0042]), wherein the processor (210) is configured to classify the information into 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gao in view of Kollin, to user a sensing unit for sensing an external digital device; an inter-device communication module allowing data transmission and reception between the external digital device sensed by the sensing unit and the optical device; a processor classifying information to be displayed on the display module when the information on the external digital device is received through the inter-device communication module; and a memory storing data for operation of the optical device, wherein the processor is configured to classify the information into graphical user interfaces stored in advance in the memory to display the classified information on the display module as taught by Lim, for the purpose of providing an interface in order to provide compatibility between a legacy system and an electronic device (paragraph [0002]).
	
Regarding claim 13, Gao in view of Kollin and Lim teaches the invention as set forth above and Lim further teaches 
	the optical device (figures 1, 2 and paragraph [042] HMD) displaying an image in a short-distance, further comprising; an input unit receiving an input of the user (input device 250), wherein the processor (210) is configured to execute a function corresponding to the input (paragraph [0062] and [0063]) among functions stored in advance in the memory (230) when the input of the user is received through the input unit (250; paragraph [0129] to [0132]).  The reason for combining is the same as above in claim 12.
	Regarding claim 14, Gao in view of Kollin and Lim teaches the invention as set forth above and Lim further teaches 
	the optical device (figures 1, 2 and paragraph [0042] HMD) displaying an image in a short-distance, wherein the input unit includes a camera (291) or an image input unit (291) for inputting an image signal (291), a microphone (288) or an audio input unit (288) for inputting an audio signal (288), and a user input unit (250) (for example, a touch key or a mechanical key) for receiving information from the user.  The reason for combining is the same as above in claim 12.
	
Regarding claim 15, Gao in view of Kollin and Lim teaches the invention as set forth above and Lim further teaches the optical device (figures 1, 2 and paragraph [0042] HMD) displaying an image in a short-distance, wherein the sensing unit (240) includes at least one of a proximity sensor (240G), an illumination sensor (240K), a touch sensor, an acceleration sensor (240E), a magnetic sensor (240D), a gravity (G)-sensor, a gyroscope sensor (240B), a motion sensor, an RGB sensor (240H), an infrared sensor (IR sensor), a fingerprint scan sensor, an ultrasonic sensor, an optical sensor, a microphone, a battery gauge, an environmental sensor including a barometer, a hygrometer, a thermometer, a radiation detection sensor, a head detection sensor, and a gas detection sensor, and a chemical sensor including an electronic nose, a healthcare sensor, and a biometric sensor.  The reason for combining is the same as above in claim 12.
	
Regarding claim 16, Gao in view of Kollin and Lim teaches the invention as set forth above and Lim further teaches 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        12/28/2021